United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3617
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Derone Coleman

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: May 31, 2013
                                Filed: June 7, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       After Derone Coleman pleaded guilty to drug-trafficking and firearm offenses,
the district court1 sentenced him to a total of 106 months in prison. Coleman appeals.

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
In this court, Coleman’s counsel has moved to withdraw, and in a brief filed under
Anders v. California, 386 U.S. 738 (1967), counsel argues that the sentence imposed
on Coleman is unreasonable, because the district court should have varied downward.

        Coleman pleaded guilty pursuant to a plea agreement that contained a waiver
of his right to appeal his conviction and sentence. We will enforce the appeal waiver.
See United States v. Jennings, 662 F.3d 988, 990 (8th Cir. 2011) (discussing appeal
waivers), cert. denied, 132 S. Ct. 2407 (2012); United States v. Estrada-Bahena, 201
F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case). In sworn plea-hearing testimony, Coleman assured the court that he
understood the plea agreement, including the appeal waiver, and that he was pleading
guilty voluntarily. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s statements made during plea hearing are entitled to strong presumption
of verity). Further, this appeal falls within the scope of the appeal waiver, and
enforcing the waiver in these circumstances would cause no miscarriage of justice.
See United States v. Andis, 333 F.3d 886, 891-92 (8th Cir. 2003) (en banc).

      Finally, having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues outside the scope of the appeal waiver. Accordingly,
we dismiss the appeal based on the appeal waiver, and we grant counsel’s motion to
withdraw.
                       ______________________________




                                         -2-